DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/03/2019 and 01/31/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US. Pub. No. 2019/0035127, hereinafter “Choi”).
claim 1, Choi discloses a display device [figure 14, display 251] for a vehicle [figure 1, vehicle 100], the display device comprising:
a display unit [figure 3, display 251 that is visible to occupant of vehicle] that is visible to an occupant of a vehicle;
a memory [figure 8, memory 240]; and
a processor [figure 8, processor 270 connected to memory 240] that is connected to the memory,
the processor changing a content image displayed on the display unit so as to be displayed in the same direction as a direction in which a travel path of the vehicle curves [figure 14, the display content on display 251 is changed so as to be displayed in the same direction in which the travel path curves per paragraphs 220-222].
Choi discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi in one embodiment to include different features, as taught by Choi in other embodiments, in order to output an augmented reality (AR) graphic object in a flexible manner in response to a change in movement of the vehicle (Choi, paragraph 6).
As to claim 2, Choi discloses the display device for a vehicle of claim 1, wherein the processor makes a change to the content image according to a steering angle of a steering wheel [paragraphs 220-222, the processor 270 change a crop display area when there is a change in a leftward steering angle].
As to claim 3, Choi discloses the display device for a vehicle of claim 1, wherein:
the content is information relating to the vehicle [figure 14, the content is information relating to the traveling state of the vehicle]; and

As to claim 4, Choi discloses the display device for a vehicle of claim 1, wherein:
the content image is a pair of lines simulating the travel path [figure 14, a pair of lines simulating the travel path]; and
the processor causes an upper portion of the pair of lines to curve in the same direction as the direction in which the travel path curves [figure 14, the upper portion of the lines to curve in the same direction as the direction the travel path curves].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Torii et al. (US. Pub. No. 2018/0218603, hereinafter “Torii”).
As to claim 5, Choi discloses the display device for a vehicle of claim 4, wherein the display unit includes:
a first display unit that is provided at a meter display [figure 3, meter display 251a, paragraph 61]; and
a second display unit that is provided at a projection surface of a head-up display [figure 3, head-up display 251c, paragraph 61], and that is above and adjacent to the first display unit in a line of sight of the occupant [figure 3, 251c is above and adjacent to 251a].
Choi does not expressly disclose the processor displaying the pair of lines so as to be continuous from the first display unit to the second display unit.
Torii teaches a display device comprising a first display unit that is provided at a meter display [figure 1, meter display “300”] and a second display unit that is provided at a projection surface of a head-up display [figure 1, head-up display 200], wherein a pair of lines so as to be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to display the pair of lines so as to be continuous from the first display unit to the second display unit, as taught by Torii, in order to provide a vehicle information display system that show a driver intersection information while maintaining the operability of driving a vehicle (Torii, paragraph 5).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Quiroz et al. (US. Pub. No. 2018/0011314, hereinafter “Quiroz”).
As to claim 6, Choi discloses the display device for a vehicle of claim 4.
Choi does not disclose wherein the processor causes display of the lines on the display unit in a case in which the vehicle is coming into a curve, and clears the lines from the display unit after the vehicle has passed through the curve.
Quiroz teaches a display system wherein a processor causes display of lines on a display unit in a case in which a vehicle is coming into a curve, and clears the lines from the display unit after the vehicle has passed through the curve [figures 3A-C, the controller 56 of the display system causes display lines 48 on the display when the vehicle is coming into a curve and clears the lines when driving straight with no curve].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to cause display of lines on a display unit in a case in which a vehicle is coming into a curve, and clear the lines from the display unit after the vehicle has passed through the curve, as taught by Quiroz, in order to warn the driver that he/she should proceed with caution ahead (Quiroz, paragraph 37).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Tamagaki et al. (US. Pub. No. 2018/0091085, hereinafter “Tamagaki”).
As to claim 7, Choi discloses the display device for a vehicle of claim 4.
Choi does not disclose wherein the processor causes display of the lines on the display unit in response to activation of a cruise control function of the vehicle.
Tamagaki teaches a display device comprising a processor causes display of lines on a display unit in response to activation of a cruise control function of a vehicle [figure 12, control unit of display device causes display of lines 47 on the display unit in response to activation of ACC (adaptive cruise control) of the vehicle per paragraphs 71 and 108].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to cause display of the lines on the display unit in response to activation of a cruise control function of the vehicle, as taught by Tamagaki, in order to ease the anxiety of occupants inside a vehicle which travels by automatic evacuation control (Tamagaki, paragraph 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622